Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 1 of 8 PageID: 4221




                            Exhibit 8
       Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 2 of 8 PageID: 4222
                                           DUGHI,HEWIT ec.DOMALEWSKI,P.C.
LOUIS:JOHN ou08},IR.                                                                                                  OF COUNSEL
                                                           ATTORNEYS AT LAW
RUSSELL L.EIEWIT                                                                                                       wairAm L'E. WERTHEIMER
CRAIG A. DOMALEWSKI                                      340 NORTH AVENUE EAST                                         LORI D.LEWIS
:ROBERT W.DONNELLY,JR..                                CRANFORD,NEW JERSEY 07016                                       JUSTIN C.LINDER
 MICHAFI.J. IIEATINP                                          (90)272-0200
 CHARLES M.RADLER,IE.                                   TELECOPIER:(900 272-0909
 MARIO D.PURIUMI                                                                                                      JENNIFER L VOUNO
SCOW A.HALL                                                                                                           STEVEN HAHN
DAM L. SPIRO                                                                                                          ELIZABETH A. FARRELL
MARY.ELIZABETH OAZI                                                                                                   CATHERINE A. MANINO
LORI CIARRODDA DUFFY
DYNDEIE L. ALLERT
BRANDON D. MINDS,
*KRISTIN M,CAPALBO
       ---
WILLIAM H.0AZI EZ,64-200
LAWRENCE WEISS 0963,201




                                                           April 17,2019

          VIA FEDERAL
                .     EXPRESS

          United States Environmental Protection Agency
          EPA Region 2
          290 Broadway
          17° Floor
          New York,NY 100074866

          Attn: Kathryn Deluca, Assistant Regional Counsel

                       Re:           Diamond Alkali Superfund Site(Lower Passaic River)
                       Our File:     06378

          Dear Ms. Deluca:

                       We represent Congoleum Corporation in connection with the above matter.

                Enclosed is a Supplemental and Amended Response of Congoleum Corporation to its
          Response to the EPA's 104(e) Request for Information regarding the Diamond Alkali
          Superftmd Site, dated January 15, 1998.

                                                                 Sincerely yours,

                                                                 DUGHI HEWIT & DOMALEWSKI


                                                                 Sco t A. Ian
                                                                 shall@dughihewit.com



          0:W6378\104(e) Responses and Amendments‘AmendmentWinal106378-COR-SAH to EPA-1045 Amendment-4-17-2019.doex




                                                                                                                                CON G_0264073
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 3 of 8 PageID: 4223




      SUPPLEMENTAL AND AMENDED RESPONSE OF CONGOLEUM CORPORATION
                    TO REQUEST FOR INFORMATION OF THE
             UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                REGARDING
        DIAMOND ALKALI SUPERF1UND SITE AND PASSAIC RIVER STUDY AREA

                             AMENDED EXHIBIT 1
              AMENDED CORPORATE HISTORY OF CURRENT CONGOLEUM

         Exhibit 1, Corporate History of Congoleum, attached to Congoleum's Responses to the
  EPA's 104(e) Request for Information dated January 15, 1998, is deleted in its entirety and
  replaced with this Amended Exhibit 1, Amended Corporate History of Current Congoleum.

          INTRODUCTION

         As stated in the "Congoleum Introduction" in its Responses to the EPA's 104(e) Request
 for Information dated January 15, 1998, at the time Congoleum prepared its responses,"[T]here
 [were] no current Congoleum employees with personal knowledge concerning the manufacturing
 operations of the former Kearny Facility, and Congoleum's responses to the Request for
 Information [were], therefore, necessarily limited and qualified to be based upon information and
 belief(not personal knowledge)and what was discovered through documents and from
 interviews offormer employees in the exercise of due diligence."

          Since the time of preparation and certification of Congoleum's Responses to the EPA's
  104(e) Request for Information, the company has received documents which require a
  Supplemental and Amended Response to the EPA's 104(e) Request for Information. In
  particular, Congoleum supplements and amends "Exhibit 1, Corporate History of Congoleum" as
  well as responses to any and all questions as necessary to make all responses with regard to the
  corporate history of Current Congoleum consistent with this Amended Exhibit 1, Amended
  Corporate History of Current Congoleum.

         The corporation currently known as Congoleum Corporation and the company which was
  served with and served Responses to the EPA's 104(e) Request for Information dated January
  15, 1998 ("Current Congoleum") was created as a result of a series of reorganizations and
  corporate transactions by an entity known as Congoleum Industries, Inc. assigning certain
  defined assets and liabilities of one of its subsidiaries to Current Congoleum in 1986("1986
  Transaction"). At the time that Robert G. Rucker, Director of Environmental Affairs, certified
  Current Congoleum's Responses to the EPA's I04(e) Request for Information, to the best of
  Current Congoleum's knowledge, information and belief, Mr. Rucker was not in possession of
  and had not reviewed the 1986 Transaction documents.] More recently, Current Congoleum has
  obtained and reviewed the 1986 Transaction documents.



  I As used herein, the 1986 Transaction documents not in possession of Mr. Rucker in January 1998, included but
  were not limited to, the April 18, 1986 Instrument of Assignment and Assumption between 1984 Congoleum and
  Resilco, the April 18, 1986 Instrument of Assignment and Assumption between 1984 Congoleum and Congoluem
  Industries and the July 1, 1986 Agreement of Plan of Merger by and Among Resilient Holdings Incorporated,




                                                                                                             CON G_0264074
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 4 of 8 PageID: 4224




          Based on a review ofthe 1986 Transactional documents, Current Congoleum is not the
 corporate successor to any company, whether a parent or subsidiary company, or other entity or
 person who owned or operated any manufacturing facilities on property in Kearny, New Jersey,
 including but not limited to property or manufacturing facilities owned and operated by
 companies formerly known as United Roofing & Manufacturing Company, Barrett Co., Inc.,
 Congoleum Co., The Congoleum Corporation of PA, Congoleum Co., Inc., Nairn Linoleum
 Manufacturing Corporation, Congoleum Nairn, Inc., Bath Industries, Inc., Congoleum
 Corporation ("1968 Congoleum"), Congoleum Industries, Inc., Congoleum Corporation ("1975
 Congoleum"), Congoleum Corporation ("1980 Congoleum"), Congoleum Industries, Inc.("1984
 Congoleum Industries"), Congoleum Corporation ("1984 Congoleum") or Bath Iron Works
 Corporation. Current Congoleum is not legally responsible for the alleged environmental
 liabilities at the Diamond Alkali Superfund Site and Passaic River Study Area arising from the
 former "Congoleum" Kearny Manufacturing Facilities and/or the operations of prior but
 unrelated entities also known as "Congoleurn."

          Current Congoleum has asserted this position in the following lawsuits: DVL, Inc., et al.
  v. Congoleum Corporation, et al., United States District Court, District of New Jersey, Civil
  Action No. 2:17-cv-04261; Bath Iron Works v. Congolezan Corporation, United States District
  Court, District of Maine, Case 2:18-cv-00405. Current Congoleum will also assert this position
  in the Lower Passaic River Study Area Operable Unit No. 2("0U2") Allocation Proceedings
  conducted by David Batson (Allocation Specialist, AlterEcho) at such time that Factual
  Statements and responses to an Initial Allocation Questionnaire are filed with the Allocation
  Specialist.

          CURRENT CONGOLEUM'S CORPORATE HISTORY

          A.       Current Congoleum

           Current Congoleum was formed in 1986 for the limited purpose of purchasing only those
 certain assets "belonging to Congoleum [1984 Congoleum as defined below] and which are utilized in
  the business conducted by its Resilient Flooring Division on the date hereof"[April 18, 19861
 (emphasis added) and Current Congoleum assumed only those certain liabilities "directly related
  to the Transferred Assets existing as ofthe date hereofand the business conducted by Congoleum's
  Resilient Flooring Division on the date hereof."(emphasis added). See April 18, 1986 Instrument of
  Assignment and Assumption between 1984 Congoleum (as defined below) and Resilco, attached as Tab
  1.

          The assets of 1984 Congoleum that then existed and were then being used in the 1984
  Congoleum Resilient Flooring Division as of April 18, 1986 did not include the Kearny
  Manufacturing Facilities, and Current Congoleum did not assume any liabilities arising from
  assets that were not assigned to it, including but not limited to the Kearny Manufacturing
  Facilities that were sold to unrelated third parties years prior to the 1986 Transaction. Liabilities


  Resilient Acquisition Incorporated, 1984 Congoleum and Congoleum Industries, Inc., which are discussed, infra at
  pages 4 — 5.

                                                          2




                                                                                                              CON G_0264075
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 5 of 8 PageID: 4225




  arising from assets not assigned to Current Congoleum in April of 1986 were expressly assumed
  by and remained with the selling corporation, which after the 1986 Transaction was merged into
  Bath Iron Works Corporation ("I3IW"). See April 18, 1986 Instrument of Assignment and
  Assumption between 1984 Congoleum and Congoleum Industries, attached at Tab 5. See also
  Section B, Bath-Congoleum Corporate History, 1986 Transaction and Assets Transferred and
  Liabilities Assumed in the 1986 Transaction, infra at pp. 4 to 5. Such liabilities retained and
  assumed by the selling corporation included, but were not limited to, liabilities related to the
  Kearny Manufacturing Facilities.

           The corporate entities that owned and/or operated the Kearny Manufacturing Facilities,
  and which previously manufactured products in Kearny, New Jersey under the brand name
 "Congoleum," did business under the names Congoleum-Nairn, Inc., Congoleum Industries, Inc.,
  Congoleum Corporation and/or Congoleum as a division or subsidiary ofthese other Congoleum
  entities, Bath Industries, Inc., and/or Bath Iron Works Corporation("BIW")(jointly,"Bath-
  Congoleum"). Current Congoleum is a corporation formed in 1986 by persons different than and
  unassociated with any persons previously associated with Bath-Congoleum. Current Congoleum
  was formed for the purposes of completing a transaction by which certain, defined assets and
  liabilities of Bath-Congoleum were assigned to Current Congoleum. The transferred assets
  existing and used in the business of Bath-Congoleum' as of April 18, 1986, did not include the
  Kearny Manufacturing Facilities2 and assumed liabilities did not include any liabilities arising
  from, related to or associated with assets that were not transferred and assigned to Current
  Congoleum. Current Congolcum never owned or operated the Kearny Manufacturing Facilities
  and is not the successor to Bath-Congoleum or any owners/operators of the former Kearny
  Manufacturing Facilities with regard to the liabilities arising from the Kearny Manufacturing
  Facilities, including but not limited to environmental liabilities alleged by EPA as part of the
  Diamond Alkali Superfund Site and Operable Unit No. 2 of the Lower Passaic River Study Area
 ("OU2").3




  2 As used herein,"Kearny Manufacturing Facilities" includes all of the property(and equipment associated with the
  manufacturing of"Congoleum" product (linoleum flooring, bulletin board cork, asphalt tile, vinyl tile, vinyl desk
  tops, linoleum paste, and military products during WW Ii (tent cloth, rocket/torpedo parts, bomb casings/parts,
  mildew proof sandbags, camouflage netting, synthetic leather and other materials) in Kearny, New Jersey and any
  other products historically manufactured under the brand name "Congoleum" in Kearny, New Jersey) and all
  property and equipment used for or associated with the storage and warehousing of raw materials and final product
  in Kearny, New Jersey. See Property Ownership Map and statements included therein, including but not limited to
  Kearny Facility Maps, attached at Tab 2. "Kearny Manufacturing Facilities" does not include the administrative
  building (Building 37)or a research lab (Building 33), hereinafter referred to as the "Kearny Administrative
  Facilities." See id.

  3 Current Congoleum did own a small administrative building that had been previously owned by Bath-Congoleum,
  but that administrative building was never used for manufacturing. Current Congoleum used the building for
  administrative purposes only from April 18, 1986 until that property was sold on March 18, 1987. There are no
  allegations and there is no evidence that any ofthe 0U2 Chemicals of Concern ("COCs")or any other hazardous
  substances were ever used, stored, generated, or discharged at or from this administrative building. See Property
  Ownership Map and statements included therein, including but not limited to Kearny Facility Maps, attached at Tab


                                                          3




                                                                                                              CON G_0264076
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 6 of 8 PageID: 4226




          B.       Bath-Congoleum Corporate History, 1986 Transaction and Assets
                   Transferred and Liabilities Assumed in the 1986 Transaction

          Bath-Congoleum owned and operated the Kearny Manufacturing Facilities and
  manufactured resilient flooring products ("Resilient Flooring Operations") beginning in or about
  1886. In 1968, Congoleum-Nairn, Inc., merged with Bath Industries, Inc. See July 10, 1968
  Bath Industries, Inc. and Congoleum-Nairn, Inc., Plan and Agreement of Merger, attached at Tab
  3. The merged entity changed its name to Congoleum Corporation ("1968 Congoleum"), and
  continued to own and operate the Kearny Manufacturing Facilities. Between 1980 and 1984, this
  Bath-Congoleum entity engaged in a series of corporate transactions that re-structured its
  businesses into different subsidiaries and divisions. As a result ofthis re-structuring, the assets
  and liabilities related to the Resilient Flooring Operations, including the liabilities associated
  with the Kearny Manufacturing Facilities, were transferred to a newly formed entity that was
  also subsequently named Congoleum Corporation ("1984 Congoleum"). The 1968 Congoleum
  Corporation (the result of the merger between Congoleum-Nairn, Inc., and Bath Industries, Inc.)
  changed its name to Congoleum Industries, Inc.("Congoleum Industries") and remained as the
  parent corporation of 1984 Congoleum (as well as other subsidiary businesses part of the
  corporate restructuring).

          In April 1986, Congoleum Industries determined to sell the certain, defined assets of
  several of its wholly owned subsidiaries to third parties, including certain defined assets of 1984
  Congoleum. The sale of the certain defined assets of 1984 Congoleum's resilient flooring
  business was accomplished as follows:

           1.      1984 Congoleum formed a new corporation on March 31, 1986 named Resilco,
                   Inc. See March 31, 1986 Certificate of Incorporation forming Resilco, Inc.,
                   attached at Tab 4.

          2.      1984 Congoleum then transferred to Resilco, Inc. the "Transferred Assets,"
                  defined as "all of the rights, properties, assets, and contracts .. "belonging to
                  [1984] Congoleum and which are utilized in the business conducted by its
                  Resilient Flooring Division on the date hereof... ." See April 18, 1986
                  Instrument of Assignment and Assumption between 1984 Congoleum and
                  Resilco, attached at Tab 1 (Emphasis added).4

          3.       Resilco assumed only those liabilities "directly related to the Transferred
                   Assets existing as of the date hereof and the business conducted by [1984]
                   Congoleumes Resilient Flooring Division on the date hereof." [April 18,
                   1986]." See id., attached at Tab 1 (Emphasis added).

          4.       1984 Congoleum transferred to Congoleum Industries all of the capital stock of
                   Resilco and all ofthe rights, assets and businesses of 1984 Congoleum that were
                   not transferred and assigned to Resilco, and Congoleum Industries expressly

    In April 1986, the manufacturing assets belonging to and used in the business of 1984 Congoleum and transferred
  to Current Congoleum were the manufacturing facilities and equipment located at 861 Sloan Avenue in Trenton,
  New Jersey, on Ridge Road in Marcus Hook, Pennsylvania, and in Finksburg, Maryland.
                                                           4




                                                                                                              CON G_0264077
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 7 of 8 PageID: 4227




                      assumed "all other liabilities and obligations of[1984] Congoleurn" that were not
                      assumed by Resilco. See April 18, 1986 Instrument of Assignment and
                      Assumption between 1984 Congoleum and Congoleum Industries, attached at Tab
                      5.

            5.        After completion of the transfer of those certain assets utilized in the resilient
                      flooring business as of April 18, 1986, Resilco changed its name to Congoleum
                      Corporation ("1986 Congoleum", aka Current Congoleum). See April 20, 1986,
                      Amendment to the "Resilco" Certificate of Incorporation, attached at Tab 6.

           6.         Third party purchasers (Hillside Capital Incorporated)formed a new company
                      named Resilient Acquisition Incorporated. See June 25, 1986 Certificate of
                      Incorporation forming Resilient Acquisition Incorporated, attached at Tab 7.

           7.        Resilient Acquisition Incorporated then "purchased" the Transferred Assets and
                     assumed the liabilities "directly related to the Transferred Assets existing as of
                     [April 18, 1986]" via a merger into 1986 Congoleum, aka Current Congoleum.
                     See July 1, 1986 Agreement of Plan of Merger by and Among Resilient Holdings
                     Incorporated, Resilient Acquisition Incorporated, Congoleum Corporation and
                     Congoleum Industries, Inc., attached at Tab 8.

            8.        1984 Congoleum merged into Congoleum Industries (the selling parent
                      company), Congoleum Industries changed its name to BIW Industries, Inc. and
                      then BIW Industries merged into Bath Iron Works Corporation (BIW). See
                      August 18, 1986, Certificate of Amendment of Restated Certificate of
                      Incorporation of Congoleum Industries, attached at Tab 9.

          The Kearny Manufacturing Facilities had been sold by Bath-Congoleum years prior to
  the 1986 Transaction, were not assets owned by or used in the business of 1984 Congoleum in
  April 1986 and were not assets transferred to Current Congoleum. Current Congoleum assumed
  only those liabilities directly related to the assets transferred, and it did not assume liabilities
  related to assets that were not transferred. Bath-Congoleum (Congoleum Industries, now d/b/a
  BIW)expressly assumed the liabilities of 1984 Congoleum not transferred to Current
  Congoleum per the Instrument of Assignment and Assumption between 1984 Congoleum and
  Congoluem Industries. See April 18, 1986 Instrument of Assignment and Assumption between
  1984 Congoleum and Congoleum Industries, attached at Tab 5.




  G:\063781104(e) Responses and AmenclnientslAmendmentWinal‘2019-17-04-Supp to 104(e) Response-Final.doex




                                                                  5




                                                                                                            CON G_0264078
Case 2:17-cv-04261-KM-JBC Document 120-10 Filed 06/21/19 Page 8 of 8 PageID: 4228




                                  CERTIFICATION OF
          SUPPLEMENTAL AND AMENDED RESPONSE OF CONGOLEUM CORPORATION
                                         TO
                              REQUEST FOR INFORMATION
              OF THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                     REGARDING
            DIAMOND ALKALI SUPERFUND SITE AND PASSAIC RIVER STUDY AREA

       State of New Jersey:

       County of Mercer:

       I certify under penalty oflaw that I have personally examined and am familiar with the
       information submitted in this document(supplemental response to EPA Request for Information)
       and all documents submitted herewith, and that based on my inquiry ofthose individuals
       immediately responsible for obtaining the information, I believe that the submitted information is
       true, accurate, and complete, and that all documents submitted herewith are complete and
       authentic unless otherwise indicated. I am aware that there are significant penalties for
       submitting false information, including the possibility offine and imprisonment.

       I am also aware that my company is under a continuing obligation to supplement its response to
       EPA's Request for Information if any additional information relevant to the matters addressed in
       EPA's Request for Information or the company's response thereto should become known or
       available to the company.


                       NAME:                 James Monyakt

                       TITLE:                Vice President, Administration
                                             Congoleum Corporation


                       SIGNATURE:                    tr..%




       .Swrp to before me this
         /541IDay of April 2019



       Name:
       Notary Public

                WeECCA LYN MAAS
             C ommtssIon 4 2333441
        Notary Pubtic. State of New Jersey
             M y Cot/mission Expires
              September 03, 2020




                                                                                                          CON G_0264079
